Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 02/10/2022. 
Claims 1-20 have been examined, and all remained pending claims are allowed.


Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2004/0078357 to LaChapelle
 [0157] The Special flags entry allows players to filter files that they can play, e.g. a player that is not capable of playing protected content should exclude files marked as DRM protected. 

US 2004/0111250 to Hensley
Abstract Paragraph - ABTX (1):
A read-write hard disk drive is emulated using a hard disk drive image file on a protected medium such as a CD-ROM, a written disk sector database, and file system filters. A file system filter intercepts file I/O requests from the operating system. Initial read requests are serviced from the hard disk drive image file. Write operations are directed to a database, such as in RAM. Subsequent read requests for previously written data are serviced from the database. Another file system filter monitors attempts to alter the file access attributes, and prevents pre-existing read-only files on the emulated drive from being written or deleted. The maximum size of the written disk sector database is the sum of sectors on the hard disk drive image file allocated to read-write files and free space. The emulated read-write hard disk drive allows for the execution of programs requiring a read-write native media. 

US 2004/0236945 to Risan


US 2007/0101079 to Macintyre
Description of Disclosure - DETX (23):
[0030] In another embodiment, the write filter provides flexibility by permitting file and folder-level writes to write -protected volumes through the utilization of exclusion file lists. Thus, the write filter maintains the volume protection by preventing writes to files that are not on the exclusion list while permitting flexibility where necessary to allow particular data to be written to specific files on a volume that have been identified as permissible, for example enabling paging of files, etc. 
Description of Disclosure - DETX (24):
[0031] Unlike known methods of write protection that prevent particular data from being written to protected volumes at the sector /block level, embodiments of the present invention allow write filtering at the file system level. This improvement permits more precise control over the type of particular data and files that can be written to non-volatile storage, and the type of particular data that is permitted to only be written to cache memory. Thus, in one embodiment, the write filter permits regions of a disk or other non-volatile storage to be written upon, such as a user directory, while other parts are write-protected and stateless. 

US 2007/0186070 to Federa
[0070] For blocks that are not written, it is possible to program the file system filter driver and a volume or block filter driver to read normally from the original protected device (such as flash 35) only until a write operation is encountered that would affect the contents of the protected device. The alternative, namely to store a copy of the protected device, is redundant up to the time that a write operation makes it necessary to maintain both an original copy (in the protected block) and the altered one (in overlay 50). For blocks that are never written, it is unnecessary to maintain a copy in 

US 2018/0225058 to Kaushik
[0032] In FIG. 4A, it is assumed that an application has issued a request to modify the artifact C:\folder1\a.txt. As a result, write filter 210 receives a corresponding IRP from I/O manager 120 in step 1. As is known, the IRP will identify the type of operation to be performed (which in this case is a write), the target of the request (which in this case is C:\folder1\a.txt), and the content to write, among other things. Because the IRP pertains to a modification to an artifact on a protected volume, and assuming an exclusion for this artifact has not been registered, write filter 210 will prevent the IRP from being passed down to file system driver 111 so that the modification will not be made on the protected volume.
The prior art of record (Joshi in view of Machintyre, Sallam, Bhagi, LaChapelle, Hensley, Risan, Macintyre, Federa and Kaushik) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... determining, by the supporting driver, that the file should be excluded from the write filter protection; in response to the determination, retrieving, by the supporting driver, disk sector information for the file; sending, by the supporting driver, the disk sector information to a filter driver of the disk-based write filter; and employing, by the filter driver, the disk sector information to exclude the file from the write filter protection.” and similarly recited in such manners in other independent claims 13 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193